       Case 2:20-cv-02043-SAC Document 21 Filed 07/22/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


MICHAEL E. PARKER, SR.
                    Plaintiff,

vs.                                              Case No. 20-2043-SAC

ANDREW SAUL, Commissioner of
Social Security Administration,

                         Defendant.


                                 O R D E R

      Plaintiff’s pro se amended complaint appears to challenge the

January 23, 2020 decision of an Administrative Law Judge which

grants plaintiff supplemental disability benefits as of January

10, 2020.     Plaintiff contends that the onset date of disability

should have been December 11, 2017.

      This case is before the court upon defendant’s motion to

dismiss     for   lack   of   jurisdiction   pursuant   to   Fed.R.Civ.P.

12(b)(1).     Doc. No. 18.    Defendant contends that this court does

not have jurisdiction to consider plaintiff’s challenge because

there has not been a “final decision” of the Commissioner as

required for court review by 42 U.S.C. § 405(g).

      Section 405(g) provides in part:       “Any individual, after any

final decision of the Commissioner of Social Security made after

a hearing to which he was a party . . . may obtain a review of

such decision by a civil action commenced [in the district court


                                      1
        Case 2:20-cv-02043-SAC Document 21 Filed 07/22/20 Page 2 of 3




of the United States] within sixty days after the mailing to him

of notice of such decision or within such further time as the

Commissioner of Social Security may allow.”            There is no “final

decision” open to review in a district court until there has first

been a request for review by the Appeals Council and a decision

upon that request by the Appeals Council.         See Smith v. Berryhill,

139 S.Ct. 1765, 1772 (2019)(describing four-step process required

for review from a federal court); Whiting v. Commissioner of Social

Security, 2020 WL 2140204 *2 (W.D.Mich. 4/10/2020)(dismissing for

lack   of   jurisdiction    claim   challenging    denial    of   disability

benefits where no review by Appeals Council was sought); Teupell

v. Saul, 2020 WL 3893056 *2 (D.N.Mex. 7/10/2020)(dismissing for

lack of jurisdiction claim challenging denial of applications for

disability insurance and supplemental security income benefits

where Appeal Council had not rendered a decision upon a request

for review).

       The declaration of Janay Podraza of the Social Security

Administration (Doc. No. 19-1, p. 4) states that there is no

indication that plaintiff has filed an administrative appeal to

the Appeals Council in the benefits claim underlying this case.1

Plaintiff has not disputed this fact in his response to the motion


1 The records submitted with Podraza’s declaration show that plaintiff was
advised that he could appeal to the Appeals Council if he disagreed with the
ALJ’s decision and that the ALJ’s decision would be final if he did not appeal
to the Appeals Council within 60 days of the ALJ’s decision and the Appeals
Council did not review the decision on its own. Doc. No. 19-1, pp. 164-166.

                                      2
       Case 2:20-cv-02043-SAC Document 21 Filed 07/22/20 Page 3 of 3




to dismiss.    The court finds that plaintiff has not sought review

by the Appeals Council.2

      Therefore, in accordance with the above-cited case law, the

court shall grant defendant’s motion to dismiss for lack of

jurisdiction (Doc. No. 18) and direct that this case be dismissed

without prejudice.

      IT IS SO ORDERED.

      Dated this 22nd day of July 2020, at Topeka, Kansas.

                           s/Sam A. Crow__________________________
                           U.S. District Senior Judge




2 The court has discretion to consider evidence outside the pleadings, such as
the Podraza declaration, to resolve jurisdictional facts under Fed.R.Civ.P.
12(b)(1). Sizova v. Nat. Inst. of Standards & Technology, 282 F.3d 1320, 1324
(10th Cir. 2002).


                                      3
